Electronically Filed
                                                        Supreme Court
                                                        SCWC-30158
                                                        12-SEP-2011
                                                        02:17 PM



                            SCWC-30158


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                vs.


       JOEL M.P. GIONSON, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30158; CASE NO. 1P309-0026)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner’s application for writ of certiorari filed

on August 1, 2011, is hereby rejected.

          DATED:   Honolulu, Hawai'i, September 12, 2011.

                               /s/ Mark E. Recktenwald
James S. Tabe, Deputy
Public Defender,               /s/ Paula A. Nakayama
on the application
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna